Ordered That Edward Smith Senior and Edward Smith his Son, Louisa Elizabeth and Phobe Smith his Daughters and Mary Smith Widow of Samuel Smith Defendants, Do answer the Complainants Bill of Complaint in this Cause, in Eight days after Service of this Order.
Alexr Stewart Reister in Chancery
At a Court of Chancery held at the Council Chamber the 6th day of November 1755.
*483Present, His Excellency, the Governor; The Honorable John Cleland, William Bull, William Wragg, George Saxby, James Michie, Esquires.
Upon reading the humble Petition o£ Mary Carmichael of Charles Town Widow surviving Executor of the last Will and  Testament of Barnaby Reily late of Colleton County in this Province Planter deceased and grand aunt to Martha Reily (the only Daughter of the said Barnaby) an Infant under the age of nine years, Praying for reasons in the said Petition contained, That she may be appointed Guardian of the person and Estate of the Said Martha Reily, and also on hearing of Mr. Graeme of Counsel for the Petitioner, It is Ordered, That the said Mary Carmichael be appointed Guardian to the said Martha Reily, and that the Tutelage Custody and Education of the said Infant be granted to the Petitioner with Authority to take into her Custody for the use of the Said Infant the profits of all her Lands Tenements and Hereditaments, and that she also have the Custody and management of the Goods Chattels and personal Estate of the said Infant untill she attain her age of fourteen years; She the said Mary Carmichael entering into a Recognizance before the Master in such Sum of Money and with such Sureties as he shall approve, Consideration being had to the value of the Estate the said Infant is inti tied to, Conditioned that she shall faithfully discharge the Trust hereby reposed in her and render a full account to this Court every Year or as often as She shall be thereunto required, or to the said Infant when she shall come of age, of all the said Estate real and personal and of the annual profits thereof, and that the said Infant shall not be married without leave of the Court by the procurement consent privity or connivance of the said Petitioner during the Continuance of the said Guardianship.
By the Court
Alexr Stewart Register